DETAILED ACTION
This action is responsive to the communications filed on 9/5/2020 and 12/16/2020.
Currently, claims 1-21 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	With regards to independent claim 1, claim 1 is directed to “A device associated with a set of coordinated APs [(Access Points)], the device comprising processing circuitry coupled to storage, the processing circuitry configured to”.  As required by the cited language above the “device” is logically separate than the “set of coordinated APs”.  However the limitations in the body of the claim 1 are each implemented/performed by one of a first AP, second AP, and third AP (within the set of coordinated APs) and not the claimed “device” that claim 1 is directed towards.  
	The wording of claim 1 presents a logical contradiction since said “device” is logically included as well as excluded from the set of coordinated APs (as well as the first AP, second AP, and third AP) since the first, second, and third APs are stated to actually perform/implement the functions stated in the body of claim 1.  Where the contradiction in the claim language (addressed above) renders to scope of independent claim 1 to be indefinite with regards to the knowledge and abilities of a person having ordinary skill in the art (before the effective filing date of the claimed invention).  Furthermore, the cited language of claim 1 (i.e. “A device associated with a set of coordinated APs, the device comprising processing circuitry coupled to storage, the processing circuitry configured to”) also fails the threshold requirements for clarity and precision as pursuant to MPEP 2173.02.II, which renders the scope of claim 1 to be indefinite (with regards to the knowledge and abilities of a person having ordinary skill in the art before the effective filing date of the claimed invention).  Note that even if the claimed “device” of claim 1 was interpreted to be one of the first, second, or third APs (which is not actually required); the cited claim language would still fail the threshold requirements for clarity and precision as pursuant to MPEP 2173.02.II (and claim 1 would still have indefinite claim scope with regards to the knowledge and abilities of a person having ordinary skill in the art before the effective filing date of the claimed invention).  In fact, the breath of the claim 1 is so imprecise that the claimed “device” is not actually required to perform a single function/step (stated in the body of claim 1) at all.
	Depending claims 2-9 each fail to mitigate the rationale for the indefinite scope of parent independent claim 1 (as addressed supra), and thus dependent claims 2-9 are also rejected as having indefinite scope for similar rationale as addressed in the rejection of claim 1 above.
	Regarding claims 1-9, given that claim 1 (as well as dependent claims 2-9) are essentially direct to the operations of a “set of coordinated APs”, the Examiner believes that changing claims 1-9 to be directed to system (instead of a single device) would make more logical sense.
	With regards to independent claim 10, claim 10 is directed to “A non-transitory computer-readable medium storing computer-executable instructions which when executed by one or more processors result in performing operations comprising”.  Where the scope of claim 10 is indefinite for similar rationale as addressed in the rejection of claim 1 above.

	The Examiner recommends the following amendments to independent claim 10:
10.	A non-transitory computer-readable medium storing computer-executable instructions which when executed by one or more processors in each Access Point (AP) of a set of coordinated APs result in performing operations comprising:
	acquiring, by a first AP of [[a]]the set of coordinated APs, a communications channel to send data to a first station device….
 
	Depending claims 11-15 and 21 each fail to mitigate the rationale for the indefinite scope of parent independent claim 10 (as addressed supra), and thus dependent claims 11-15 and 21 are also rejected as having indefinite scope for similar rationale as addressed in the rejection of claim 10 above.


Allowable Subject Matter
Claims 16-20 are allowed.  The Examiner notes that method of claim 16 is logically directed to a method of a system (i.e. a set of coordinated APs and specified steps thereof).
Independent claims 1 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Dependent claims 2-9, 11-15, and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez, telephone number (571)270-3231. The examiner can normally be reached Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        10/7/2022